                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                            No. 1:07-CR-00104

                                                         (Judge Brann)
         v.

    OLLIE OTIS REAVES,

                Defendant.

                                          ORDER

                                       JUNE 14, 2019

BACKGROUND:

        Defendant Ollie Otis Reaves was sentenced to a statutory mandatory

minimum term of life imprisonment1 on May 27, 2009 pursuant to 18 U.S.C. §§

841(b)(1)(A)(iii) and 851 for conspiracy to distribute and possess with intent to

distribute 50 grams or more of cocaine base.2

        In the ensuing decade since Reaves was sentenced, the Fair Sentencing Act

of 2010 was enacted. This Act would have reduced his mandatory minimum

sentence to ten years, but for the fact that the Fair Sentencing Act was not made

retroactive until December 21, 2018 with the ratification of the First Step Act of

2018.

1
     Reaves was sentenced by my late colleague, the Honorable William W. Caldwell. The matter
     has since been reassigned to the undersigned.
2
     ECF No. 357.
       The Government and Defendant agree that Reaves is entitled to re-

sentencing, but the parties dispute whether Reaves should be provided a plenary re-

sentencing or whether this Court should re-sentence Reaves based solely on the

parties’ written submissions. I reserve the question of whether the First Step Act

contemplated plenary re-sentencings or if the Court is to be guided by 18 U.S.C. §

3582(c)(1)(B), for another day.

       Instead, I hold narrowly that Reaves is entitled to a plenary3 sentencing

hearing because his right to allocute before Judge Caldwell and the Court’s review

of the factors set forth at 18 U.S.C. § 3553(a) were merely an academic exercise4

due to the mandatory minimum term of life imprisonment.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Defendant’s Motion for Resentencing Hearing Under Section 404 of

               the First Step Act, April 5, 2019, ECF No. 473, is GRANTED.

       2.      The United States Probation Office is directed to file an addendum to

               the Presentence Report setting forth the revised advisory sentencing

               guideline range applicable to the Defendant on or before June 18,

               2019.



3
    See, e.g. United States of America v. Rhines, 4:01-CR-00310-JEJ, Order dated May 31, 2019,
    ECF No. 355.
4
    In fact, Judge Caldwell acknowledged as much, explaining, “I just feel very bad for you. But
    as I say, I have my duty to perform, and I don’t have any choice in the matter.”


                                              -2-
3.   Counsel for both the Government and for the Defendant are directed

     to file memoranda addressing the 18 U.S.C. § 3553(a) factors, as well

     as any post-sentencing rehabilitation efforts of the Defendant on or

     before July 18, 2019.

4.   Sentencing is scheduled for August 5, 2019 at 11:00 AM in

     Courtroom 1, Fourth Floor, United States Courthouse and Federal

     Building, 240 West Third Street, Williamsport, Pennsylvania.




                                      BY THE COURT:



                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -3-
